Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 1 of 17 PageID: 1191




 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT COURT OF NEW JERSEY


 ROBERT C. CHRISTIE,

             Plaintiff,
       vs.                                           Case No.
                                              3:16-CV-06572-FLW-TJB
 NATIONAL INSTITUTE FOR NEWMAN
 STUDIES, CATHARINE RYAN & DREW
                                                MOTION RETURNABLE
 MORGAN,
                                                NOVEMBER 5, 2018
             Defendants.




              ROBERT C. CHRISTIE’S BRIEF IN REPLY TO
       NATIONAL INSTITUTE FOR NEWMAN STUDIES, CATHARINE RYAN
    & FATHER DREW MORGAN’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                      PARTIAL SUMMARY JUDGMENT




                                          MEYERSON, FOX,
                                          MANCINELLI & CONTE, P.A.
                                          One Paragon Drive - Suite 240
                                          Montvale, New Jersey 07645
                                          Tel: 201-802-9202
                                          Fax: 201-802-9201
                                          Attorneys for the Plaintiff,
                                          Robert C. Christie

 On the Brief:

 Andrew P. Bolson, Esq.
 Attorney I.D. No. 012792010
 Matthew M. Nicodemo, Esq.
 Attorney I.D. No. 162082016
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 2 of 17 PageID: 1192



                              PRELIMINARY STATEMENT

       On    September    21,    2018,      Plaintiff,      Robert   C.    Christie

 (“Christie”) filed a Motion for Partial Summary Judgment in regards

 to the counts for common law invasion of privacy and for violation

 of the Stored Communications Act as they pertain to the desktop

 computer    in    Pittsburgh,    PA.       On   the   same   day,   the   National

 Institute for Newman Studies (“NINS”), Catharine Ryan (“Ryan”) and

 Father     Drew     Morgan      (“Father        Morgan”)     (collectively      the

 “Defendants”) filed a Motion for Summary Judgment on all of

 Plaintiff’s counts as they relate to the desktop computer in

 Pittsburgh, PA, the laptop computer in New Jersey and the Yahoo!

 server which hosted Christie’s personal, att.net email account.

 Plaintiff filed Opposition to the Defendants’ Motion for Summary

 Judgment on October 22, 2018 and cross-moved for Partial Summary

 Judgment on counts for the Computer Fraud and Abuse Act and the

 New Jersey Computer-Related Offenses Act pertaining to the desktop

 and the Yahoo! server.

       Plaintiff maintains that the counts related to the laptop in

 New Jersey are not ripe for summary judgment as NINS’ access to

 said laptop is a question of fact requiring jury determination.

 While the Defendants raise the issue of the laptop in their motion,

 Plaintiff    relies     upon   the   Opposition       previously    submitted    to

 address this point.       That being said, it is important to note that

 a reasonable jury can determine NINS was the perpetrator of the

                                         2
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 3 of 17 PageID: 1193



 invasion into the laptop based upon the evidence known and to be

 presented at trial.      See Reese Cadillac Corp. v. Glens Falls Ins.

 Co., 59 N.J. Super. 118, 130 (App. Div. 1960)(“Circumstantial or

 presumptive evidence, as a basis for deductive reasoning in the

 determination of civil issues, is defined as mere preponderance of

 probabilities, and therefore a sufficient basis for decision.”).

       As to the desktop in Pittsburgh, PA and the Yahoo! email

 account, on June 16, 2016, NINS accessed the desktop computer

 Christie used while at NINS to search for information about Father

 Ian Ker that had been provided the day prior to NINS by Christie.

 Moreover, at the time the search for said information was conducted

 by Mia McIntyre (“McIntyre”), Christie had been terminated by

 NINS.1    Furthermore, McIntyre, as agent for NINS, accessed the

 desktop computer using a password that Christie had provided to

 Father Morgan for a purpose unrelated to accessing the desktop.

 Thereafter, McIntyre obtained an email sent from New Jersey on a

 private device and from a private email account to a friend in


 1 NINS disputes that Christie was an employee of NINS. Instead,
 NINS maintains that Christie served as an independent
 contractor. See Defendants’ Response to Plaintiff’s Undisputed
 Facts, ¶1. That being said, elsewhere NINS claims Christie was
 “responsible for the ‘overall management of the operation,’” and
 admits that NINS issued an announcement in May 2015 that
 Christie was the Executive Director of NINS. See id. at ¶1 &
 Defendants’ Opposition Brief, P. 12. Plaintiff’s status as an
 independent contractor versus employee is not material for this
 Motion. For the purposes of this Motion and for consistency,
 Christie will continue to be referenced as an employee and that
 his employment was terminated by NINS.
                                      3
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 4 of 17 PageID: 1194



 England.         The   personal      email       at   issue     was   on    the   desktop

 unbeknownst to Christie as a result of an email “synchronization”

 that he neither approved nor authorized.

       Moreover, the email contained several references that would

 make immediately known that the email was from Christie’s personal

 email account.         NINS then used this information as a basis to

 revoke     the    Confidential       Agreement        and     General   Release      (“the

 Agreement”) that was agreed upon and ready to be signed by the

 Parties.         Defendants      took    multiple       intentional        actions     that

 ultimately       resulted     in    Plaintiff         being    damaged.        Plaintiff

 maintains that the facts, in regards to NINS’ actions, as a matter

 of law, violate Christie’s common law and statutory privacy rights.

       I.     PLAINTIFF’S ONGOING EMPLOYMENT MATTER IS UNRELATED TO
              THE PRESENT LITIGATION.

       Defendants mistakenly conflate the issues of this case with

 the ongoing Pennsylvania wrongful termination case that has been

 filed by the Plaintiff.            The wrongful termination case involves an

 employment dispute and focuses on whether Christie’s termination

 from NINS was lawful.          On the other hand, this matter is centered

 on   Plaintiff’s       privacy     and   whether       Plaintiff’s         statutory    and

 common law privacy rights were breached after his employment was

 terminated.




                                              4
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 5 of 17 PageID: 1195



       II.   PLAINTIFF HAS ASSERTED A CLAIM FOR THE LOSS OF VALUE
             ASSOCIATED WITH THE CONFIDENTIAL AGREEMENT AND GENERAL
             RELEASE.

       Throughout Defendants’ Opposition, Defendants suggest that

 Plaintiff’s damages are limited to “the loss of a manuscript and

 the loss of other documents for publication.”                          See Defendants’

 Response to Plaintiff’s Statement of Undisputed Facts, ¶5.                            This

 position is disingenuous at best.                   Reference to the loss of the

 Agreement    as    a   result      of   the       invasion      of   privacy   is   found

 throughout the First Amended Complaint and was one of the central

 issues during discovery. See Cert. of Andrew P. Bolson, Esq. in

 Opposition to the Defendants’ Motion for Summary Judgment and in

 support of Plaintiff’s Cross-Motion for Partial Summary Judgment,

 Exhibit F, Plaintiff’s First Amended Complaint.

       In his deposition testimony, Christie specifically referenced

 losses sustained on the laptop computer pertaining to his deleted

 documents.    See Cert. of Robert C. Christie in opposition to the

 Defendants’       Motion     for   Summary         Judgment      and   in   support    of

 Plaintiff’s cross-motion for Partial Summary Judgment, ¶8.                          It is

 also ironic that Defendants claim that Plaintiff’s loss must be

 limited to the loss of the “manuscript and the loss of other

 documents for publication” when Defendants themselves assert that

 the Agreement could not serve as a basis for damages under the

 Computer    Fraud      and   Abuse      Act,      the   count    Defendant’s    counsel

 referred to during Christie’s deposition.                       See Defendants’ Brief

                                               5
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 6 of 17 PageID: 1196



 in Support of Summary Judgment, P. 16.             Defendants argument with

 respect to damages is a red herring that should not be entertained

 by the Court.

        III. PLAINTIFF’S COUNT FOR INVASION OF PRIVACY REMAINS
             VIABLE.

        In their Opposition, Defendants correctly note that Stengart

 v. Loving Care Agency, Inc., 201 N.J. 300 (2010), did not involve

 a    claim   for   invasion    of   privacy.     Nonetheless,       Stengart   is

 important because it established that an employee may have a

 privacy right to personal email correspondence even though the

 correspondence is found on a workplace device.              See id. at 321.

 As    Stengart     noted,     “whether   an    employee   has   a    reasonable

 expectation of privacy in her [or his] particular work setting

 ‘must be addressed on a case-by-case basis.’”             See id. at 317.

        The invasion of privacy alleged here is truly three-fold.

 First, Plaintiff believed that he had an expectation of privacy

 that the desktop computer at NINS would not be intentionally

 accessed as a matter of law.             Support for this expectation is

 premised on undisputed facts, including Plaintiff had not provided

 NINS the password to the desktop, McIntyre did not have the

 passwords to other employee computers, NINS lacked a policy with

 respect to passwords and most importantly, Christie had provided

 the information requested to NINS prior to the search of the

 desktop being performed.            Plaintiff respectfully submits that


                                          6
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 7 of 17 PageID: 1197



 NINS’ access of the desktop and whether that constituted an

 invasion of privacy can thus be decided as a matter of law in his

 favor.      NINS’ dubious dispute as to whether Plaintiff provided the

 password to Father Morgan to access the ADP account and not the

 desktop      fails     to   present    a    genuine   issue    of    material   fact

 sufficient to withstand summary judgment.

       That being said, if the Court or a jury were to determine

 that NINS’ initial access to the desktop was appropriate, the

 inquiry into whether an invasion of privacy incurred does not end.

 A    secondary       invasion     of       privacy    occurred      when   McIntyre

 intentionally reviewed an email to which Plaintiff maintained an

 expectation of privacy.          McIntyre claims she was unaware that she

 was reviewing personal email correspondence from Christie.                       See

 Cert. of Andrew P. Bolson, Esq., Exhibit K, Dep. of Mia McIntyre,

 P.   53:6    –   10.    Plaintiff      challenges     the   credibility    of   this

 assertion.

       Again, the email in question between Christie and Father Ian

 Ker indicated that it was sent on June 15, 2016.                      See Cert. of

 Andrew P. Bolson, Esq., Exhibit E, Email attached to email from

 McIntyre to Father Morgan (copy to Kenneth Parker) dated June 16,

 2016.     McIntyre knew that Christie was not with NINS on June 15,

 2016 and could not have sent the email from his NINS account since

 his NINS account had been previously disabled.                      See Defendants’

 Statement of Undisputed Facts, ¶¶35 & 48.                     Moreover, the first

                                             7
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 8 of 17 PageID: 1198



 paragraph references “Mr. Parker.”        See Cert. of Andrew P. Bolson,

 Esq., Exhibit E, Email attached to email from McIntyre to Father

 Morgan (copy to Kenneth Parker) dated June 16, 2016.                Kenneth

 Parker did not start with NINS until after Christie had been

 terminated.    See Cert. of Andrew P. Bolson, Esq., Exhibit K, Dep.

 of Mia McIntyre, P. 52:22 – 24.          In addition, the email contains

 no mention of Christie’s NINS email account and only references

 r.christie@att.net.      See Cert. of Andrew P. Bolson, Esq., Exhibit

 E, Email attached to email from McIntyre to Father Morgan (copy to

 Kenneth Parker) dated June 16, 2016.

       In examining these facts, it is reasonable for a jury to

 determine that McIntyre intentionally read a personal email to

 which she knew she should not have had access.         At the very least,

 the determination of whether McIntyre’s actions with respect to

 examining the email between Christie and Father Ker was a breach

 of privacy would require the trier of fact to make credibility

 determinations, thereby defeating Defendants’ Summary Judgment

 Motion.

       Finally, and most importantly to whether Christie’s privacy

 was breached as a matter of law, Plaintiff maintains that the email

 between Christie and Father Ian Ker should not have been accessed

 by NINS and downloaded to the desktop to begin with.           On its own,

 the retrieval of Plaintiff’s email by NINS, which is undisputed,

 constituted a common law privacy invasion.               Christie had an

                                      8
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 9 of 17 PageID: 1199



 expectation of privacy in his email account and expected that such

 account would not be accessed for all the reasons discussed at

 length previously.     By accessing the email account, automatically

 or not, after Christie’s termination, NINS violated Christie’s

 privacy right in his email correspondence.

       Defendants maintain that Plaintiff, as a matter of law, cannot

 sustain a claim for common law invasion of privacy largely based

 upon Ehling v. Monmouth-Ocean Hosp. Serv. Corp., 961 F. Supp. 2d

 659 (D.N.J. 2013) and Torsiello v. Strobeck, 955 F. Supp. 2d 300

 (D.N.J. 2013).      In Ehling, the plaintiff maintained a Facebook

 account and was Facebook friends with a co-worker.            961 F. Supp.

 2d at 662-663.     The co-worker obtained a post made to plaintiff’s

 Facebook wall and provided the post to their superiors who then

 suspended the plaintiff “with pay.”            Id. at 663.       After the

 employee was later terminated for other reasons, the plaintiff

 filed a nine-count complaint against her former employer for, among

 other counts, common law invasion of privacy.            Id. at 664.     The

 court granted summary judgment on the invasion of privacy claim

 because the evidence did “not show that Defendants obtained access

 to Plaintiff’s Facebook page by, say, logging into her account, or

 asking another employee to log into Facebook.                Instead, the

 evidence shows that Defendants were the passive recipients of

 information that they did not seek out or ask for.”           Id. at 674.



                                      9
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 10 of 17 PageID: 1200



       As a preliminary matter, Ehling is distinguishable from this

 case because the co-worker, in Ehling, was authorized to access

 the plaintiff’s Facebook account.            See id. at 669.     Here, the email

 at issue was obtained without authorization for several reasons

 discussed at length during the course of these motions.                          By

 intentionally      accessing      the   desktop       computer   and    reviewing

 Christie’s email correspondence with Father Ker, at the least,

 NINS must be held responsible for the invasion of Christie’s

 privacy.

       As to Father Morgan and Ryan, the facts in this case warrant

 the imposition of individual liability based upon facts unique to

 this case and not found in Ehling.                Specifically, here, it is

 Plaintiff’s position that the access to Christie’s email account

 was not authorized.         In Ehling, the Court found that the initial

 access to the Facebook post had been authorized by the user

 exemption.     See id.      Moreover, in this case, Father Morgan used

 the email received and expounded upon its contents to Ryan, adding

 “Ken was told by Daniel Joyce that Ed Short referred to Bob’s

 description of our transition as ‘the goings on in Pittsburgh as

 hi jinx’???”.      See Cert. of Andrew P. Bolson, Esq., Exhibit H,

 Email from Father Morgan to Catharine Ryan dated June 16, 2016.

 Ryan proceeded to ask Father Morgan to contact her to discuss.

 See   Cert.   of   Andrew    P.   Bolson,     Esq.,    Exhibit   I,    Email   from

 Catharine Ryan to Father Morgan dated June 16, 2016.

                                         10
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 11 of 17 PageID: 1201



       Upon their discussion, Father Morgan and Ryan knew Christie’s

 email was from a personal account and was intended to be private.

 See Cert. of Andrew P. Bolson, Esq., Exhibit L, Deposition of

 Catharine Ryan, P. 59:10 – 60:21.                Yet, both Father Morgan and

 Ryan ignored Christie’s privacy and intentionally read the email

 and chose to use the email as a basis to revoke the Agreement that

 had been negotiated.          Again, but for seeing this email, Christie

 would have received the benefits afforded under the Agreement.

 Plaintiff maintains that Father Morgan and Ryan may have been

 recipients of the email but were not passive in their actions with

 respect    to    causing     Plaintiff’s       damages.      Instead,    Plaintiff

 maintains    that      Father    Morgan   and    Ryan   intentionally        breached

 Christie’s privacy and intruded upon Christie’s seclusion as a

 matter of law.

       NINS also cites Torsiello v. Strobeck, in support of its

 contention      that    an   employer     cannot   be     liable   for   a   privacy

 invasion.       955 F. Supp. 2d 300 (D.N.J. 2013).             In Torsiello, the

 locker that was opened contained information obtained during the

 course of employment.           Id. at 305.     Critically, here, the email at

 the center of this privacy invasion claim was sent and obtained by

 NINS after Christie was terminated.              The email was not a byproduct

 of employment and was neither written nor sent from an employer

 device.     Provided these facts and noting that invasion of privacy



                                           11
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 12 of 17 PageID: 1202



 claims must be examined on a case by case basis, Torsiello is

 inapplicable to this matter.

        From a public policy standpoint, an employer should not be

 able to access and review the personal email correspondence of a

 former employee when said email correspondence was written and

 sent   from    a   private   device   and   after   the   employee    had   been

 terminated. In this case, the Defendants discovered (we assert

 intentionally) email correspondence that was used as a basis to

 revoke the Agreement that had been negotiated and agreed to between

 the parties. But for NINS and the individual Defendants deliberate

 actions breaching Christie’s privacy to find and use the email in

 question which was known to have been obtained from a NINS device

 after Christie had been terminated, Christie would not have been

 damaged.      Plaintiff maintains that the Defendants’ actions, under

 the unique facts of this case, would be highly offensive to a

 reasonable person.      If the Court is not prepared to grant summary

 judgment as to invasion of privacy to the Plaintiff for the

 existence of genuine issues of material facts, at the least, the

 count must survive Defendants’ Motion for Summary Judgment.

        IV.    PLAINTIFF REMAINS ENTITLED TO SUMMARY JUDGMENT AS A
               MATTER OF LAW ON THE STORED COMMUNICATIONS ACT CLAIM.

        It is important to reiterate the pertinent language of the

 Stored Communications Act.        Under 18 U.S.C. 2701(a), whoever:

               (1)     intentionally   accesses              without
               authorization a facility through            which an

                                        12
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 13 of 17 PageID: 1203



              electronic communication service is provided;
              or

              (2) intentionally exceeds an authorization to
              access that facility; and thereby obtains,
              alters, or prevents authorized access to a
              wire or electronic communication while it is
              in electronic storage in such system shall be
              punished as provided in subsection (b) of this
              section.

 (emphasis added).

       For the purposes of the pending motions, Plaintiff will

 concede that McIntyre did not access the Yahoo! server to obtain

 the email correspondence between Christie and Father Ian Ker.

 Nevertheless, NINS violated the SCA as matter of law.                On June 16,

 2016, it is undisputed that NINS synchronized with the Yahoo!

 server servicing Christie’s att.net account and obtained sixty-

 two   (62)   emails        from   Christie’s    personal   email    account    and

 downloaded them onto NINS’ desktop.              See Defendants’ Response to

 Plaintiff’s        Statement      of   Undisputed   Facts,    ¶24   (“the     Mail

 application would automatically fetch e-mails from the remote

 server hosting the r.christie@att.net account, and store copies of

 the r.christie@att.net emails on the hard drive of the desktop.

 No human intervention was required.”)               Among the sixty-two (62)

 emails that were downloaded was the email between Christie and

 Father Ian Ker that was subsequently accessed by McIntyre and later

 reviewed     and    used    by    NINS/Father   Morgan/Ryan   to    justify    the

 revocation of the Agreement.            See Cert. of Andrew P. Bolson, Esq.,


                                           13
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 14 of 17 PageID: 1204



 Exhibit T, non-privileged emails accessed on the NINS’ desktop on

 June 16, 2016.

       NINS cannot ignore that its process initiated by a NINS

 employee was intentionally retrieving Christie’s personal email

 correspondence after he was terminated. The act of synchronization

 is akin to a NINS employee continually reaching into Christie’s

 physical mail box and bringing the mail to NINS to be opened and

 reviewed.    If a NINS’ employee sent off a robot to physically go

 to Christie’s home, obtain his mail from his mailbox, make a copy

 of the mail and bring the copy back to NINS, NINS would be held

 liable for the robot’s actions under respondent superior. See

 Black’s Law Dictionary 619 (3rd Pocket ed. 2006)(“The doctrine

 holding an employer or principal liable for the employee or agent’s

 wrongful acts committed within the scope of the employment or

 agency.”).

       The act of synchronization is the modern version of the

 factual scenario outlined above.          NINS cannot escape liability

 simply because the intentional retrieval was done automatically by

 NINS after an employee of NINS set in motion the synchronization

 process during the course of her employment.

       Christie    maintains   that   he   did   not   authorize   Dorsey   to

 synchronize his email account.       See Cert. of Robert C. Christie in

 opposition to the Defendants’ Motion for Summary Judgment and in

 support of Plaintiff’s cross-motion for Partial Summary Judgment,

                                      14
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 15 of 17 PageID: 1205



 ¶1.     However, if Christie had or unknowingly authorized said

 access, certainly as a matter of law the authorization that was

 granted would be limited to the time Christie worked at NINS.              Upon

 his termination, NINS’ continual retrieval of his personal email

 correspondence would exceed any authorization that was provided.

 See 18 U.S.C. 2701(2).

       Furthermore,    any   argument    that   NINS   was   unaware   of   the

 synchronization is unpersuasive.            NINS is responsible for the

 action of its employees and the operation of its equipment. Dorsey

 disabled the NINS email account upon Christie’s termination.                See

 Defendants’ Statement of Undisputed Facts, ¶35.             Accordingly, she

 could have also disabled all accounts associated with Christie,

 including the synchronization.

       Plaintiff argues that his damages are in excess of $200,000

 as he lost the value of the Agreement as a result of NINS accessing

 his personal email account. The SCA permits a plaintiff to recover

 the actual damages as a result of the SCA violation.           See 18 U.S.C.

 2707(c).     Simply, if NINS had not synchronized his email account,

 or continued to do so after his termination, Christie would not

 have been damaged.

       That being said, if the Court is not inclined to consider the

 Defendants’ argument with respect to damages, Christie would still

 be entitled to his statutory damages for all the emails accessed

 without authorization or in excess of his authorization.                   The

                                        15
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 16 of 17 PageID: 1206



 undisputed facts show NINS accessed sixty-two emails on June 16,

 2016.    Accordingly, at a minimum, Christie would be entitled to

 $62,000 ($1,000 per violation) in addition to the costs of the

 action and his reasonable attorney fees.             See id.

        As to the SCA claim, there is no dispute with respect to the

 material     facts.      NINS      accessed       Christie’s     email     account

 intentionally     without    (or    in    excess    of)    his    authorization.

 Therefore, as a matter of law, NINS violated the SCA.

                                    CONCLUSION

        In sum, NINS gained access to Plaintiff’s personal email

 correspondence     without   authorization         and   used    said    access   to

 revoke the Agreement that caused damage to Plaintiff.                   The initial

 access to Christie’s email correspondence by NINS is undisputed.

 It is immaterial whether McIntyre herself committed the access or

 an automated process by NINS that was deliberately retrieving

 emails to the desktop.        While NINS maintains that the access of

 said    account   was   authorized,      as   a   matter   of    law,    Plaintiff

 reaffirms that such access was not authorized, or was committed in

 excess of any authorization previously provided upon Plaintiff’s

 termination.      It is for this reason, that Plaintiff cross-moved

 for summary judgment on the counts for violation of the Computer

 Fraud and Abuse Act and the New Jersey Computer-Related Offenses

 Act.



                                          16
Case 3:16-cv-06572-FLW-TJB Document 55 Filed 10/29/18 Page 17 of 17 PageID: 1207



       Plaintiff concedes, however, that if Plaintiff’s invasion of

 privacy count hinges on McIntyre’s access to the desktop or her

 review of the email between Christie and Father Ian Ker, the facts

 disputed by NINS would require determination by the trier of fact.

 However, as a result of the disputed facts, summary judgment in

 favor of the Defendants would remain inappropriate.

                               Respectfully submitted,
                               Meyerson, Fox, Mancinelli & Conte, P.A.


                               /s/Andrew P. Bolson
                               Andrew P. Bolson, Esq.



 Dated: October 29, 2018




                                      17
